Order, Supreme Court, Bronx County (Lawrence Bernstein, J.), entered on or about July 13, 1994, which granted defendant’s motion to suppress physical evidence, unanimously affirmed.
Inasmuch as the People did not raise the issue of defendant’s standing to challenge the search of the car either in their papers opposing suppression or at the hearing itself, the issue is unpreserved for appellate review as a matter of law (People v Graham, 211 AD2d 55, 57-58, lv denied 86 NY2d 795). On the merits, the search of the car, after defendant had been removed from it and frisked without incident, was not reasonably related to the need to protect the officers’ safety (People v Torres, 74 NY2d 224; People v Stewart, 199 AD2d 1043, lv denied 83 NY2d 810). Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.